





CITATION: R. v.
Drabinsky
, 2011 ONCA 582



DATE:  20110913




DOCKET: C50830 & C50831



COURT OF APPEAL FOR ONTARIO



Doherty, Goudge and Armstrong JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Garth Howard Drabinsky



and



Myron Irwin Gottlieb



Appellants



Edward L. Greenspan, Q.C. and Michael W. Lacy, for Garth
          Howard Drabinsky



Brian H. Greenspan, for Myron Irwin Gottlieb



Paul Lindsay, Alexander Hrybinsky and Amanda Rubaszek, for the
          respondent



Heard: May 2, 3 and 4, 2011



On appeal from the convictions
          entered on March 25, 2009, and the sentences imposed on August 5, 2009, by
          Justice Mary Lou Benotto of the Superior Court of Justice, sitting without a
          jury, written reasons reported at (2009), 242 C.C.C. (3d) 449 and (2009), 246
          C.C.C. (3d) 214.



By The Court:



INTRODUCTION

[1]

The
    appellants were charged with two counts of fraud and one count of forgery. They
    were tried by a judge alone at a trial lasting 65 days.  They called no evidence. On March 25, 2009, they
    were convicted on all counts. The forgery count was subsequently stayed pursuant
R. v. Kienapple
, [1975] 1 S.C.R. 729.

[2]

On
    August 5, 2009, the trial judge sentenced Drabinsky to a term of imprisonment
    of seven years and Gottlieb to a term of six years.

[3]

The
    appellants appeal both their convictions and their sentences.

[4]

On their conviction appeals, the appellants
    raise a number of arguments which, in large measure, challenge the findings of
    fact made by the trial judge.  We see no
    reversible error and would dismiss the conviction appeals.

[5]

The
    appellants also seek leave to appeal their sentences and, if leave is granted,
    appeal those sentences.  We agree with
    the trial judge that substantial penitentiary terms were required for both
    appellants.  We are, however, satisfied
    that she erred in principle in failing to take into account the absence of any
    evidence of the actual financial loss occasioned by the frauds.  While financial loss is not an essential
    element of the crime of fraud, it is a significant consideration on
    sentence.  While the absence of proof of
    actual financial loss could not justify a sentence outside of the substantial
    penitentiary range, it does justify sentences that are somewhat lower within
    that range than those imposed by the trial judge.  We would vary Drabinskys sentence to five
    years and Gottliebs sentence to four years.

THE BACKGROUND

[6]

The
    trial judge delivered comprehensive reasons for conviction.  She reviewed the evidence at length and made
    detailed findings of fact.  We will refer
    to the evidence only as necessary to address the appellants arguments on
    appeal.  Our reasons are best read in
    conjunction with the full factual picture described by the trial judge in her
    reasons.

A:  The Rise and
    Fall

[7]

Garth
    Drabinsky and Myron Gottlieb established Cineplex in the 1980s.  Through it, they quickly became known in the
    movie theatre business in Canada, particularly for creating multi-screen
    theatres in attractive locations.  In
    1989 they left Cineplex, having acquired its live entertainment division, including
    the Canadian rights to Phantom of the Opera.

[8]

Drabinsky
    and Gottlieb formed a partnership called MyGar. Through several wholly owned
    corporate vehicles, MyGar began to build a very successful live entertainment
    business, the first of its kind in Canada.  We will refer to MyGar and its associated companies collectively as
    MyGar.

[9]

Gottlieb
    and Drabinsky operated through MyGar until the spring of 1993.  On May 20, 1993, MyGar made a public offering
    of its shares (the IPO) and became a public company known as Livent.  Livent was, if not the first, among the first
    publicly traded live theatre companies.

[10]

Drabinsky
    and Gottlieb were large shareholders in Livent and fully controlled its
    operations and management decisions. Through their efforts, Livent became one
    of the prime movers in the entertainment industry in North America and, to a
    lesser extent, in other parts of the world.  The work of Drabinsky and Gottlieb brought both economic and cultural
    benefits to many cities, including Toronto.  Livent produced many successful musicals, plays and concerts in Toronto,
    New York and Chicago, often in historic theatres that the company renovated,
    owned, and managed.  In the words of the
    trial judge, Mr. Drabinsky was admired as one of the most innovative forces
    in the theatre.  Together with Mr.
    Gottlieb, he ran the company.

[11]

Livent
    needed significant and continual infusions of cash to fund its very ambitious
    projects.  Between 1993 and 1998, it
    raised over $500 million through share offerings, special warrants, notes, bond
    issues, debentures, and bank loans.

[12]

On
    April 13, 1998, Drabinsky announced a significant change in the management of
    Livent.  New investors were to be brought
    in, led by Michael Ovitz, a well-known Hollywood figure.  The Ovitz group was to oversee the management
    of Livent, allowing Drabinsky to devote his time exclusively to the artistic
    and creative endeavours of the company.

[13]

The
    Ovitz deal closed in June 1998 and the new investors put their management team
    in place. It was anticipated that their business experience, combined with the
    creative talent at Livent, would ensure the continued upward trajectory of the
    company.  However, the bright future
    anticipated when the Ovitz group arrived on the scene never materialized.  Unbeknownst to the Ovitz group, the Livent
    financial statements were fraudulent and did not reflect the true financial
    state of the company.

[14]

In
    the summer of 1998, shortly after the new management took over, its accountants
    began to ask questions.  Several of the employees
    at Livent, who were aware of, and had participated in, the creation of the
    fraudulent statements, knew that the accountants would eventually uncover the deception.  They went to the new management team and
    exposed the fraud hoping to protect themselves by doing so.   New management immediately locked Drabinsky
    and Gottlieb out of Livent, retained litigation counsel, and went to the
    regulators in Canada and the United States.  Five months after the Ovitz deal closed, Livent declared bankruptcy.  These charges eventually followed.

[15]

Those
    acting for the Ovitz group viewed Drabinsky and Gottlieb as the persons
    responsible for the fraud.  The former
    Livent employees were engaged to assist the new management team in their
    efforts to bring the fraud home to Drabinsky and Gottlieb.  Maria Messina, the CFO at Livent who had been
    heavily involved in the creation of the fraudulent statements, went so far as
    to become an important and well paid part of the new managements litigation
    team.  Messina and Gordon Eckstein, a
    vice-president at Livent who was in charge of the accounting department, became
    the key prosecution witnesses.

B:  The MyGar Fraud
    (Count One)

[16]

Count
    one alleged that the financial statements of MyGar, relied on to promote the IPO
    in 1993, were fraudulent in that they deliberately overstated the value of
    MyGars assets by about $6 million.  The
    Crown alleged that the misrepresentations were material to investors
    assessments of the merits of the IPO and that the economic interests of those
    who ultimately invested in the IPO were prejudiced by the misrepresentations in
    the financial statements.

[17]

According
    to the Crowns theory, the MyGar fraud had its origin in a scheme hatched by
    Drabinsky and Gottlieb in 1990 to circumvent restrictions on the advances MyGar
    could make to them as its two shareholders.  Under MyGars lending agreement with its bank, advances to Drabinsky and
    Gottlieb were limited to fixed amounts.  Drabinsky
    and Gottlieb wanted to take more money out of MyGar than the arrangements with
    the bank permitted.  To do this, they entered
    into agreements with two persons whose companies did extensive construction-related
    work for MyGar.  Pursuant to these
    agreements, Drabinsky and Gottlieb, or entities controlled by them, would bill
    those companies for fictional services and create fraudulent invoices to
    support those billings.  The companies
    would pay Drabinsky and Gottlieb the amounts claimed for the non-existent
    services and then add those costs to the invoices submitted to MyGar for construction
    work actually done on the Pantages Theatre or the MyGar offices.  This was referred to in argument as the kickback
    scheme.

[18]

Under
    the kickback scheme, the payments to Drabinsky and Gottlieb, which were in reality
    advances from MyGar, were hidden under fraudulent invoices for services never
    rendered by the appellants, as well as fraudulent invoices that inflated the
    amount claimed by companies who had done work for MyGar.  Drabinsky and Gottlieb received payments totaling
    slightly over $8.1 million between 1990 and 1993.

[19]

Most
    of the payments made to Drabinsky and Gottlieb under the above-described scheme
    were disguised in MyGars financial statements as either fixed assets or preproduction
    costs.  Eckstein, who came to work for
    MyGar in 1990 after the kickback scheme was in place, testified that Drabinsky
    and Gottlieb made the decision to book the kickbacks as fixed assets and preproduction
    costs.  He would from time to time
    receive written instructions from Gottlieb concerning specific payments.

[20]

The
    payments to Drabinsky and Gottlieb should have been recorded in MyGars books
    as advances from MyGar to its shareholders.  If, however, as the fraudulent scheme devised by Drabinsky and Gottlieb
    represented, the entirety of the payments had been for construction work, those
    amounts could properly be booked to fixed assets and preproduction costs.  On Ecksteins evidence, Drabinsky and
    Gottlieb instructed that the kickback payments be treated for accounting
    purposes as what they appeared to be in the fraudulent documentation.

[21]

Eckstein
    testified that before MyGar went public in the spring of 1993, he recommended
    to Drabinsky and Gottlieb that MyGar should take a $4 to $6 million write-down
    of its assets so that their inflated value, occasioned by the treatment of the fraudulent
    payments to Drabinsky and Gottlieb, would be removed from MyGars financial
    picture before it went public.  Eckstein
    testified that Drabinsky and Gottlieb emphatically rejected this proposal, saying
    that a write-down would look terrible and would interfere with the ability to
    market the IPO.  Consequently, the MyGar
    financial statements used for the IPO showed assets of $90 million, an
    overstatement of about $6 million.

[22]

The
    appellants admitted that they had devised and orchestrated the kickback scheme.  They had, however, also put over $9 million back
    into MyGar during the same time period. They also submitted, correctly, that
    the kickback scheme was not the fraud charged in count one.

[23]

Count
    one charged a fraud against the investors in the IPO through the misrepresentation
    of the value of MyGars assets in the financial statements.  Drabinsky and Gottlieb contended that they
    were unaware of that misrepresentation because they did not know that Eckstein,
    acting on his own, had disguised the payments as preproduction costs and fixed
    assets.  The appellants argued that absent
    proof of that knowledge, they could not be convicted of the fraud alleged in
    count one.

[24]

The
    trial judge summarized her reasons for convicting the appellants on the MyGar
    fraud as follows, at para. 487:

I believe that Mr. Drabinsky and Mr. Gottlieb
    directed that the Kofman/Execway invoices be booked to fixed assets and
    preproduction costs. They had devised all aspects of this kick-back scheme
    themselves. Mr. Kofman, Mr. Wayment and the documents establish this. Mr.
    Eckstein only found out about the scheme when he saw large invoices which had
    no real backup. It makes perfect sense that Mr. Eckstein would ask what they
    were and how to book them. I accept his evidence that he was directed by Mr.
    Gottlieb and Mr. Drabinsky to book them to fixed assets and preproduction
    costs. Whether the instructions came on a sheet or sheets of paper, I accept
    that they came to him as instructions. By allocating the expenses in this way,
    the assets of MyGar were inflated. I accept Mr. Ecksteins evidence that he
    suggested a write down but this was refused by Mr. Gottlieb and Mr. Drabinsky.
    The assets of MyGar thus included invoices that were part of a kick-back scheme
    and so the statements were false.

C:  The Livent Fraud
    (Counts Two and Three)

[25]

The Livent fraud referred to in count two focused on
    the accounting practices employed at Livent between 1993 and 1998.  The trial judge found a consistent pattern of
    artificially reducing expenses in the companys financial statements so that
    the reported net income would meet budget projections. She concluded that the
    appellants knew of this practice, and indeed ordered that it be done, so that
    Livent would appear to potential investors and lenders to be meeting its
    financial expectations.  By creating a
    false impression of its net income, Livent was in a better position to attract new
    funding from various sources.  That new
    funding was essential if Livent was to continue to grow and realize the dream
    of its founders that it become the premier live theatre company in the world.

[26]

The trial judge found that a variety of accounting techniques
    were used to fraudulently reduce expenses and thereby increase net income.  These included deferring operating costs from
    the accounting period in which they were actually incurred to future accounting
    periods, transferring expenses properly associated with one project to another
    project, and improperly transferring operating and preproduction costs to fixed
    asset accounts relating to theatre construction.  The relevant backup documentation was
    routinely altered to give apparent validity to the accounting
    representations.  Indeed, the employees
    at Livent went so far as to modify accounting software to facilitate after-the-fact
    falsification of the documentation underlying the transactions that were fraudulently
    reflected in the accounting statements.

[27]

The trial judge found that the fraudulent practices
    described above were a matter of routine at Livent and reflected [t]he culture
    of cheating begun at MyGar and continued with a vengeance at Livent (para.
    454).  The trial judge held that the
    culture was fully understood by the employees at Livent who went so far as to
    joke about going to jail for what they were doing.  On her findings, Drabinsky and Gottlieb were
    at the centre of that culture.

[28]

The appellants acknowledged that Livents financial
    statements contained fraudulent misrepresentations.  They argued, however, that it was not the
    accounting practices that were fraudulent, but rather the falsification of the
    backup documentation underlying the accounting statements.  The appellants maintained that the accounting
    personnel at Livent, primarily Eckstein, initiated and engaged in the falsification
    of the underlying documentation on their own initiative and without any
    direction from, or knowledge of, either Drabinsky or Gottlieb.  The appellants submitted that while the
    accounting treatment of various expenses at Livent might be described as
    aggressive, there was nothing fraudulent about it.  They submitted that Eckstein, because of his
    arrogance, incompetence and personal dishonesty, unilaterally and unnecessarily
    directed the falsification of documents to create justifications for the
    accounting treatment of various expenditures in the financial statements of
    Livent.

[29]

The trial judge appreciated that it was not the use of
    specific accounting practices that constituted the fraud, but rather the
    arbitrary and unjustified use of those practices to achieve net income levels
    that reflected the projected ones.  She
    said, at para. 427:

The defence submits that expert evidence was
    necessary to establish that the individual entries were justifiable. On a
    line-by-line analysis, some of the entries could be justified. What cannot be
    justified is the accounting system in place that arbitrarily moved numbers in
    order to reduce expenses and increase profits.
Thus, even if some of the
    entries were justifiable, the cumulative effect of the manipulations is not.
    All the employees who made the manipulations spoke about the arbitrary nature
    of the adjustments and that the goal was to get income closer to budget.
[Emphasis added.]

[30]

Later in her reasons after setting out the law of
    fraud, the trial judge succinctly stated her ultimate finding of fact, at paras.
    499 and 502-503:

They [Drabinsky and Gottlieb] knew and directed the
    accounting practices in order to keep the investment funds coming in.

...

Mr.
Drabinsky
and Mr.
    Gottlieb were so devoted to the continuation of Livent that they directed the
    falsification of the financial statements in order to continue the flow of
    money to the company.

I am satisfied beyond a reasonable doubt that Mr.
    Drabinsky and Mr. Gottlieb initiated the improper accounting system and knew of
    its continuation throughout the years 1994-1998. The actions of Mr. Drabinsky
    and Mr. Gottlieb satisfy all three of the ways a prohibited act can be
    conducted: they were deceitful, they perpetrated a falsehood and reasonable
    people would consider them dishonest.

[31]

The forgery charge (count three) stemmed from the same
    delict as the Livent fraud, namely the falsification of Livents financial
    statements. The appellants signed the statements provided to auditors, the board
    of directors, and the public.  On the
    trial judges findings, the appellants knew these statements were false and
    intended that they be relied on as genuine.  The forgery count was stayed after the conviction on the Livent fraud
    charge.  Since we would uphold the fraud
    convictions, we need not examine the forgery count in any detail.

THE CONVICTION APPEALS

[32]

There are numerous grounds of appeal.  Some globally challenge all of the
    convictions, others are limited to the conviction on count one (MyGar fraud) and
    others challenge the convictions on counts two and three (Livent fraud).  Most of the grounds of appeal apply to both
    appellants, but some apply only to Gottlieb.  Before addressing the specific grounds of appeal, we will address those
    grounds at large and place them in the context of the conduct of the trial and
    the trial judges reasons.

A:  Overview

[33]

The trial was lengthy and hard fought.  Some of the evidence was complicated.  The important witnesses testified for
    days.  Lead counsel for the appellants, both
    among Canadas preeminent criminal counsel, left no stone unturned in
    challenging the Crowns case.  However,
    in the end, the verdicts turned largely on two factual issues  were the
    appellants aware of the admittedly false statements made in the financial
    statements of MyGar and Livent?

[34]

The Crown relied heavily on the evidence of Livent
    employees, particularly Eckstein and Messina.  All of the employees were implicated to some degree in the frauds.  Eckstein and Messina were heavily involved.  There were many reasons to question the
    credibility and the reliability of their testimony implicating the appellants,
    not the least of which was their obvious and powerful self-interest in
    assisting the prosecution.   Eckstein had
    pleaded guilty in exchange for a non-custodial sentence and Messina had avoided
    prosecution altogether.

[35]

The Crown acknowledged that the witnesses, particularly
    Eckstein and Messina, fell within the unsavoury witness category and that
    their evidence required careful scrutiny.  The Crown submitted, however, that their testimony was supported by
    documentary evidence and the testimony of other witnesses.  On a more general level, the Crown argued
    that it made no sense to suggest that Drabinsky and Gottlieb, who were very knowledgeable
    about financial matters and very hands on in their management and control of the
    day-to-day affairs of MyGar and Livent, could somehow be unaware for years of the
    ongoing rampant fraudulent activity at those companies.  The Crown further submitted that Drabinsky
    and Gottlieb each had a strong motive.  They
    were the most obvious and direct beneficiaries of the fraudulent activity
    because of their strong financial, personal and professional interest in MyGar
    and Livent.  They personified the
    companies and the companies success was their success.

[36]

The defence, built primarily through cross-examination
    of the Crown witnesses, was essentially two-fold.  First, the appellants argued that the main
    Crown witnesses were entirely incredible for a variety of reasons, including
    their strong vested interest in assisting the prosecution to protect themselves
    from the consequences of their criminal activity.  Second, the defence pointed to four
    unchallenged facts, which they argued, taken either individually or
    cumulatively, raised a reasonable doubt as to whether the appellants had the
    requisite guilty state of mind.  The
    defence referred to these as the four pillars of reasonable doubt.  We will address those pillars when
    considering specific grounds of appeal.  It is sufficient to say at this point that the defence alleged that each
    factual pillar justified inferences that were inconsistent with the Crowns
    claim that Drabinsky and Gottlieb had knowledge of the fraudulent activities.

[37]

The trial judges reasons demonstrate a firm grasp of
    the evidence, the issues raised, and the positions of the parties.  She was aware that the question of the
    appellants knowledge of the fraudulent nature of the financial statements lay
    at the heart of the case.  The trial
    judge analyzed each of the four pillars in some detail (paras. 434-450), but
    ultimately concluded, for the reasons she articulated, that none gave rise to a
    reasonable doubt as to Drabinskys and Gottliebs knowledge of the fraudulent
    nature of Livents financial statements.

[38]

The trial judge was also alive to the credibility
    concerns raised in connection with the various Crown witnesses.  She closely examined the evidence of all of
    the witnesses and the defence submissions that their evidence should be
    rejected.  She did not make global
    assessments of credibility and reliability but instead, as required, addressed
    the evidence of the various witnesses as it related to specific events and issues.  The trial judge rejected some of the evidence
    offered by the main Crown witnesses as incredible or unreliable and accepted
    other parts of that evidence.  Her
    careful review of the credibility and reliability concerns raised by the
    defence is particularly evident in her painstaking examination of the evidence
    of Eckstein and Messina.  Ultimately, the
    trial judge rejected the defence arguments that these witnesses were totally
    incredible.  She accepted significant
    parts of their evidence.

[39]

On appeal, this court has jurisdiction to review findings
    of fact and credibility:  s. 686(1)(a)(i).  That jurisdiction is, however, limited.  This court cannot retry the case and substitute
    its opinion of the credibility of witnesses and the force to be given to
    fact-based arguments for the assessments made by the trial judge:
R. v.
    W.(R.)
, [1992] 2 S.C.R. 122;
R. v.
    Beaudry
, [2007] 1 S.C.R. 190.

[40]

Counsel for the appellants appreciate the significant limitations
    on fact-based appeals.  They have framed their
    arguments in appellate review-friendly language, alleging various misapprehensions
    of the evidence, failures to consider relevant evidence, and failures to properly
    apply fundamental legal principles such as the presumption of innocence.  However, stripped to their essentials, many
    of counsels submissions invite and depend on a
de novo
evaluation of factual arguments raised at trial and considered
    and rejected by the trial judge in her reasons.  Despite the language used to frame the submissions, many are, in reality,
    attempts to resurrect and reargue factual battles fought and lost at trial.  Those arguments cannot succeed in this
    court.

[41]

For example, counsel for Drabinsky attack the trial
    judges rejection of the claim that the firing of Robert Topol was inconsistent
    with the defence assertion that Drabinsky and Gottlieb were unaware of the
    ongoing falsification of the accounting statements and records at Livent.  This was one of the four pillars of
    reasonable doubt referred to above.

[42]

Topol was a senior officer and director at Livent.  The Crown claimed that he was aware of, and
    participated in, the Livent fraud.  He
    was originally charged with fraud, but those charges were dropped.

[43]

In 1998, Gottlieb learned that Topol had improperly
    sold certain Livent shares.  Gottlieb pressed
    Drabinsky to fire Topol.  Eventually,
    Topol left Livent.  It is fair to say
    that he was forced out of Livent by Drabinsky and Gottlieb.  The defence contended that the firing of a
    person who, according to the Crown, could implicate them in a massive fraud was
    inconsistent with Drabinskys and Gottliebs knowledge of an ongoing fraud.

[44]

In Drabinskys factum, counsel spend five pages explaining
    why the removal of Topol was inconsistent with Drabinskys and Gottliebs
    knowledge of the ongoing fraud.  In the
    course of a detailed analysis of the evidence, counsel refers to the trial
    judge misapprehending evidence and failing to appreciate the significance
    of evidence.

[45]

The alleged misapprehension of evidence flows from the
    trial judges finding that Topol was leaving Livent in any event (para.
    448).  In fact, the evidence supports
    that observation, although there was some question as to when he would leave
    before the controversy arose over his sale of the shares.  In any event, the trial judges finding that
    the evidence concerning Topols dismissal did not give rise to a doubt as to
    the appellants knowledge of the fraud was not based on the timing of his
    departure.  She decided that because
    Topol himself was heavily involved in the fraud, the appellants need not fear
    Topols exposure of the fraud.  This
    inference was a reasonable one that was open to the trial judge and is not
    based on any misapprehension of the evidence or failure to appreciate the
    significance of evidence.  The defence submissions
    concerning the removal of Topol, like others advanced in this appeal, come down
    to the assertion that the trial judge should have accepted the argument they
    made.  That submission cannot succeed on
    appeal.

[46]

With the above overview in mind, we turn to some of the
    specific grounds of appeal.  They fall
    into four categories:

·

arguments that globally attack the convictions;

·

arguments that target count one (the MyGar
    fraud);

·

arguments that target counts two and three (the
    Livent fraud); and

·

arguments referable to Gottlieb alone.

B:  The Global
    Grounds of Appeal

[47]

There
    are two submissions that challenge all of the convictions.  The first alleges inadequate reasons and the
    second contends that the verdicts are unreasonable.  Neither was pressed in oral argument and
    neither requires detailed analysis.  Both
    fail.

(i)        The
    adequacy of the reasons

[48]

The
    appellants submit that the trial judges reasons, while detailed, are so
    inadequate as to render the verdicts a miscarriage of justice.  Counsel submit that the lengthy reasons
    provide only a summary of the evidence and the positions of the parties,
    followed by a series of bald, conclusory statements leading to the verdicts.  Counsel argue that the reasons do not demonstrate
    that the trial judge appreciated the central issues in the trial and do not reveal
    the analysis of those issues that eventually led to the verdicts:  see
R.
    v. Sheppard
,
[2002] 1 S.C.R. 869
;
R. v. Dinardo
, [2008] 1
    S.C.R. 788;
Law Society of Upper Canada
    v. Neinstein
(2010),
99 O.R. (3d) 1
(C.A.).

[49]

In
    support of the contention that the reasons are inadequate, the appellants refer
    to the trial judges treatment of the evidence concerning the accounting
    practices used at Livent.  They say that
    the reasons do not demonstrate that the trial judge appreciated the distinction
    between legitimate accounting practices, such as expense rolls, and the
    fraudulent misuse of those techniques.  They
    argue that the reasons suggest that the trial judge moved directly from a
    finding that certain accounting practices were used, to the conclusion that the
    appellants were not only aware of those practices, but appreciated that they
    were being used to create a fraudulent picture of Livents financial
    status.

[50]

We
    reject the appellants characterization of the trial judges reasons.  We are satisfied that those reasons reveal a
    full grasp of the distinction between the appropriate use of various accounting
    practices and the use of those practices to create fraudulent financial
    statements.

[51]

In
    her detailed summary of the defence position, the trial judge outlined the
    defence contention that there was nothing inherently wrong with the various
    accounting techniques described in the evidence (paras. 312-316).  She clearly accepted that the accounting
    techniques were not inherently fraudulent.  The trial judge went on, however, to find, based primarily on the
    evidence of Eckstein, which she accepted after a detailed review, that the
    accounting techniques were used to achieve projected net income levels by
    arbitrarily allocating various expenditures to reduce expenses and thereby
    increase net income.  She found, at
    paras. 360-361:

I believe that Mr. Eckstein gave the management
    summaries to Mr. Drabinsky and Mr. Gottlieb and discussed the documents with
    them at management meetings. The documents were discussed in detail and, as
    time went on the nature of the directions to Mr. Eckstein evolved.
It
    started with specifics and then became a direction to simply come up with the
    numbers that would match budget.

Mr. Drabinsky and Mr. Gottlieb were part of the
    decision and the direction to Mr. Eckstein that began this accounting system,
    the object of which was to get the numbers close to budget. As time went on and
    the company grew, they may not have been aware of every detail. They may not
    have been aware of the mechanisms by which the staff was implementing the
    adjustments. They may not have known about the computer programme change. They
    did not even know how to work a computer.
However, they knew that improper
    adjustments were being made. They needed to have the adjustments made in order
    to have the income meet projections.
[Emphasis added.]

[52]

The
    trial judges reasons plainly show that she understood the evidence and the
    defence position.  They further indicate
    that she appreciated that the essence of the Livent fraud allegations lay not
    in the accounting techniques used, but in the use of those techniques to obtain
    a desired projected net income figure instead of reflecting the reality of
    Livents financial condition.  That finding
    was central to her verdict on counts two and three and is fully explained and
    exposed for appellate review in the trial judges reasons.

[53]

Reasons
    for judgment must be read and assessed for their sufficiency in the context of
    the evidence adduced at trial and the issues raised.  In the end, this long trial turned almost
    entirely on factual findings and, in particular, factual findings relevant to
    the appellants knowledge of, and involvement in, the admittedly fraudulent
    representations in the financial statements.  The trial judges reasons reflect the nature of the case presented and
    argued before her.  They canvass the
    evidence thoroughly and provide reasons for the credibility findings that were
    the foundation on which she made her central findings of fact.  As the lengthy argument in this court over
    three days demonstrates, those reasons fully exposed the trial judges analysis
    to meaningful and thorough appellate review.

[54]

In
    a lengthy case like this one, it can hardly be expected that the trial judges
    reasons will address each and every factual dispute arising from the evidence,
    or that the reasons will address each and every point made by counsel in argument.  Some disputes are more important than
    others.  Some arguments necessarily fail
    when others are rejected.  The trial
    judges reasons addressed all of the significant factual disputes and arguments
    made.  Whatever shortcomings have been
    uncovered by appellate counsels diligent efforts, they do not impair this
    courts ability to fully review the verdicts.

(ii)       The reasonableness of the verdicts

[55]

The
    second global challenge rests on the contention that the verdicts are
    unreasonable.  There was ample evidence
    upon which a reasonable trier of fact could convict both appellants.  Indeed, if the trier of fact accepted the
    thrust of the evidence of Eckstein and Messina, a conclusion which in our view was
    reasonably available, the evidence was overwhelming, particularly in the
    absence of any testimony from the appellants.

C:  Arguments
    relating to the MyGar Fraud

(i)
Reliance
    on Ecksteins testimony

[56]

Counsel
    for the appellants submit that the Crowns case on the MyGar fraud was
    entirely dependent on Ecksteins testimony and that, in light of Ecksteins
    admitted numerous credibility problems, the trial judge should have examined
    the trial record for evidence confirmatory of Ecksteins testimony on count
    one.  They argue that there was no evidence
    confirming Ecksteins testimony that Drabinsky and Gottlieb told him how to
    book the payments in the financial records of MyGar and no evidence confirming
    his testimony that Drabinsky and Gottlieb refused to take a write-down on the
    value of the assets prior to the IPO.  The
    appellants submit that the trial judge failed to even look for confirmatory
    evidence, but instead simply accepted Ecksteins testimony without critical
    examination.

[57]

Ecksteins
    evidence was certainly important on the MyGar fraud count.  He was the only witness to give direct
    evidence that he was told by Drabinsky and Gottlieb to book the kickbacks to
    fixed assets and preproduction costs.  He
    was also the only witness to testify that Drabinsky and Gottlieb rejected his
    suggestion that a write-down should be taken before the IPO to eliminate the
    inflated asset values.

[58]

We
    do not, however, accept the submission that Ecksteins evidence stood alone on
    count one.  First, there was the
    appellants admitted role as the instigators, architects and beneficiaries of
    the kickback scheme.  It was that scheme
    that gave rise to the need to record those payments in a manner that would
    conceal their true nature.  Second, the
    booking of the payments to preproduction costs and fixed assets was consistent
    with the fraudulent scheme devised by the appellants.  The payments were misrepresented as costs
    associated with construction, project management and interior retrofits.  Those costs, had they actually been incurred,
    would have properly been booked to preproduction costs and fixed assets.

[59]

In
    our view, even without Ecksteins testimony, it could fairly be inferred that
    Drabinsky and Gottlieb, who created the kickback scheme and who were in
    complete control of MyGar, determined how the improper payments made to them
    should be hidden in the financial records of MyGar.  It defies logic to suggest that Eckstein, who
    was not even at MyGar when the kickback scheme was implemented, would arrive at
    MyGar and unilaterally decide how the payments should be booked without any
    direction from his superiors, Drabinsky and Gottlieb.  After all, it was Drabinsky and Gottlieb, and
    not Eckstein, who needed to hide the true nature of the payments.

[60]

We
    also agree with the Crowns submission that there was some documentary evidence
    that tied Gottlieb directly to the allocation of the kickback payments to
    preproduction costs and fixed assets.  Numerous cheque requisitions signed by Gottlieb referable to the
    overpayments to the companies who performed services for MyGar, and which contained
    the concealed payments to Drabinsky and Gottlieb, identified the accounts to
    which those payments were to be booked.  It was open to the trial judge to treat this evidence as confirmatory of
    Ecksteins testimony.

[61]

We
    reject the submission that the trial judge was not alive to the many
    credibility problems associated with Ecksteins evidence in general and, in
    particular, as it related to the MyGar fraud.  The trial judge identified Eckstein as an unsavoury witness and
    cautioned herself in accord with the principles enunciated in
R. v. Vetrovec
, [1982] 1 S.C.R.
    811.  She detailed many of the problems
    associated with Ecksteins testimony (paras. 340-346).  She rejected parts of his testimony as
    unworthy of belief.  Specifically in
    respect of count one, the trial judge found confirmation of Ecksteins evidence
    in the central role played by Drabinsky and Gottlieb in all of MyGars affairs
    (para. 347), and in that they were the ones who created the kickback scheme in
    the first place (para. 348).

[62]

The
    evidence identified by the trial judge was capable of confirming Ecksteins
    evidence on the MyGar fraud count.  With
    respect, counsel for the appellants submission that confirmatory evidence must
    speak directly to the parts of Ecksteins evidence that the defence choose to
    put in issue (
e.g.
Ecksteins
    assertion that his suggestion of a write- down was rejected by Drabinsky and
    Gottlieb) is not consistent with the contemporary view of confirmatory evidence
    and harkens back to the extreme technicalities of the pre-
Vetrovec
era:
R. v. Khela
, [2009] 1 S.C.R. 104, at
    para. 40.

(ii)
Misapprehensions
    of the evidence

[63]

Counsel
    also make various arguments challenging the convictions on the MyGar fraud under
    the rubric misapprehension of evidence.  There are four arguments.

[64]

The
    defence submits that booking the kickback payments to MyGars fixed assets and
    preproduction costs rather than to expenses was inconsistent with the
    appellants financial interests.  They
    submit that had the payments been booked to expenses, MyGars net income would
    have been reduced, thereby reducing tax liability to the benefit of Drabinsky
    and Gottlieb, the two partners in MyGar.  Counsel submit that Ecksteins evidence that he was instructed by
    Drabinsky and Gottlieb to book the payments to assets and preproduction costs
    makes no sense given the potential negative financial impact on them.  Counsel submit that the trial judge did not
    take this evidence into consideration when assessing the credibility of
    Ecksteins assertion that, in booking the payments to assets and preproduction
    costs, he followed the instructions of Drabinsky and Gottlieb.

[65]

The
    trial judge was alive to this submission and summarized it in her reasons
    (para. 254).  She did not expressly address
    its merits, but we do not think she was required to do so.  Her failure to expressly address this
    argument is not a reversible error.

[66]

The
    appellants argument ignores the nature of the fraudulent documentation created
    by, or at the request of, Drabinsky and Gottlieb to hide the payments they were
    taking from MyGar.  That documentation,
    on its face, purported to describe expenditures properly booked to assets or
    preproduction costs.  The recording of
    the expenditures in those ways in MyGars financial records simply completed
    the fraudulent documentation needed to hide the true nature of the
    payments.

[67]

There
    may have been some potential negative tax implications for Drabinsky and
    Gottlieb, although there was no evidence of the actual extent of those implications.  The negative tax implications, however, paled
    beside the direct and immediate monetary benefits Drabinsky and Gottlieb
    received through the kickback payments.  We think the trial judges failure to specifically analyze and reject this
    submission indicates that to her, as to us, the argument has little force.

[68]

The
    appellants next submit that the trial judge failed to take into account
    evidence that Eckstein had improperly booked expenses to assets when working
    for his former employer.  Counsel submit
    that this evidence supported the contention that the decision to book the
    kickback payments to assets and preproduction costs was made by Eckstein on his
    own.

[69]

The
    trial judge did not refer to this argument.  There was, however, no evidence that Eckstein had booked expenses to
    assets while working for his former employer.  There was evidence from one Crown witness that Eckstein had told that
    witness that he had done so.  Eckstein
    denied that he had done so in his evidence.  The witnesss testimony of what he was told by Eckstein was not admissible
    for its truth.  The trial judge cannot be
    criticized for failing to consider an argument for which there was no
    admissible evidence.

[70]

The
    appellants next challenge the trial judges acceptance of Ecksteins evidence
    that he was told by Drabinsky and Gottlieb how to book the MyGar payments. They
    do so by comparing that finding to a different finding based on similar
    testimony given by Eckstein involving the booking of certain payments in the
    Livent financial records in 1997.  There
    was evidence that certain ticket purchases in 1997 were improperly booked to
    assets rather than to expenses.  The
    Crown claimed that they were booked in that manner on the instructions of
    Gottlieb.  The trial judge ultimately
    concluded that she was not convinced that he [Gottlieb] knew where these
    ticket purchases were being booked (para. 409).

[71]

There
    is nothing inconsistent in the findings of the trial judge.  Triers of fact do not make global
    determinations of a witnesss credibility or reliability.  As juries are repeatedly told, they may
    accept all, none or part of a witnesss testimony.  Here, the trial judge accepted part of
    Ecksteins evidence.  There were
    significant differences in the evidence relating to the two events and the
    trial judge referred to some of these differences in concluding that she was
    not convinced that Gottlieb had directed the manner in which the ticket
    purchases were to be booked.  Her
    analysis shows how carefully she examined the evidence.

[72]

We
    also observe that it is not quite correct to suggest that the trial judge
    rejected Ecksteins evidence that Gottlieb gave directions as to the manner
    in which the ticket purchases should be booked.  Rather, she was not convinced that Gottlieb gave those directions and
    she was satisfied that Eckstein could very well have made that decision
    alone.  There is no finding that
    Eckstein lied.

[73]

The
    appellants next allege that the trial judge failed to consider that Eckstein
    gave evidence that was demonstrably false when he testified that all of the kickback
    payments were booked as assets or preproduction costs.  On the evidence of the Crowns forensic
    accountant, about 25 percent of the payments ($2.3 million) were booked to
    expenses.  Counsel submit that had the
    trial judge considered this proven falsehood when addressing Ecksteins
    credibility, she may well have come to a different conclusion.

[74]

The
    trial judge did not refer to this part of Ecksteins evidence.  Our review of his testimony satisfies us that
    he said different things at different times.  In his statement to the police, which was put to him in
    cross-examination, Eckstein said that some or most of the payments were booked
    to production and real estate.  In the
    same statement, he said all of it was either booked to production or real
    estate.  At trial, Eckstein testified that
    the payments were booked to preproduction costs and real estate.  When confronted with the Crown forensic
    accountants evidence that some of it was booked to expenses, Eckstein denied
    that he had said it was all booked to preproduction and real estate.  He testified:

I
    never said that.  I said I didnt know
    how everything that was going on.  All Im
    telling you is what was on the balance sheet.

[75]

Ecksteins
    evidence, like his statement to the police, was unclear and contradictory on
    this point.  That contradiction was
    certainly relevant to his credibility.

[76]

As
    already indicated, the reasons of a trial judge cannot be expected to address
    each and every submission made in the course of a lengthy and complex
    trial.  The failure to specifically
    advert to a given argument does not mean that it was not considered by the
    trial judge.  To some extent, reasons for
    judgment, especially carefully crafted, detailed reasons like these, reflect
    the trial judges assessment of the merits of the arguments put to her.  Arguments that are central to a partys
    position and potentially persuasive will receive much more attention in the
    reasons for judgment than will peripheral non-decisive arguments.

[77]

The
    trial judges reasons, even though they do not refer to this particular
    contradiction in Ecksteins evidence, reveal a full and careful analysis of Ecksteins
    credibility.  We are not satisfied that
    she failed to consider this part of his testimony or that the failure, if one
    occurred, had any impact on her ultimate evaluation of Ecksteins evidence.

(iii)
The
    materiality of the misrepresentations

[78]

In
    addition to the submissions going to the alleged errors in the trial judges
    treatment of the evidence relating to the MyGar fraud, the appellants make a
    series of submissions that go to the materiality of the misrepresentation
    relied on by the Crown to support the fraud allegation in the MyGar count.  The Crown alleged that the booking of the
    kickback payments to assets and preproduction costs inflated the assets value
    in the 1992 MyGar financial statements by $6.8 million.  The Crown further contended that the
    statements were relied on when promoting the IPO.  On the Crowns theory, the misrepresentation of
    the value of the assets was material to the investing publics decision to
    purchase shares in the IPO.

[79]

The
    appellants argue that, even assuming the Crown proved the appellants had
    knowledge of the misrepresentation in the financial statements, the trial judge
    erred in finding that it was material to the investment decision.  The appellants rely on the following:

·

There
    was no evidence as to the actual amount of the overstatement of the assets in
    the 1992 financial statements;

·

The
    uncontroverted evidence established that the investing public looked to
    documentation referred to as the selling piece, most notably income
    statements, and not to balance sheets; and

·

The
    uncontroverted evidence showed that the investing public, in looking for value,
    turned not to the balance sheets, but rather to the quality of MyGars assets
    and the forecasted earnings.  MyGars (and
    after the IPO, Livents) assets included valuable and very successful
    theatrical productions that, for accounting purposes, were valued at zero on
    the balance sheet.  MyGar was, therefore,
    grossly undervalued on the balance sheet.

[80]

Count
    one charged fraud by making false representations as to the financial position
    and assets of MyGar partnership in the documents relied on in support of the
    IPO.  The Crown had to prove the
    appellants knew that the financial statements contained misrepresentations and
    that they were material to the decision to invest in the IPO.

[81]

The
    trial judge addressed the materiality argument, at paras. 490-494:

The very nature of the IPO is that the public is
    being asked to invest its money in the company. The public is entitled to rely
    on all the financial statements in determining whether to risk funds.
    Principals of a company putting forward financial statements as part of the IPO
    package know this. Where the statements include a falsehood, the investor is at
    risk.

Indeed here, the falsehoods were deliberately left
    in the income statement [
sic
balance
    sheet] to attract (or to avoid deterring) investors. It was thought that a
    write off would have looked terrible. It follows that the true state of affairs
    would have been less attractive to investors. It follows that the lie was meant
    to induce investors.

The inclusion of a balance sheet that is false is
    an act of deceit, falsehood and dishonesty. Since members of the public are
    entitled to rely on these statements before risking their funds, there is
    potential risk to the public.

If the balance sheet is false, it is no answer to
    say that the investors would only look to the income statement. One cannot pick
    and choose sections that may be more or less important to a potential investor.
    The reasons for investing may be as diverse as the number of investors.

That the accused did not profit from the falsehood
    is irrelevant to the charge. That the public did not suffer is irrelevant to
    the charge.

[82]

We
    agree with the trial judges observations.  As she stresses in the final paragraph, proof of actual loss is
    irrelevant.  Proof of risk to the economic
    interest of the victim is sufficient:
R. v. Théroux
, [1993] 2 S.C.R. 5.  It was not necessary to call further evidence
    on the question of materiality or to establish the exact amount of the
    overstatement.  The trial judges finding
    that the overstatement was in the order of $6.8 million was supported by the
    evidence.

[83]

Materiality
    was a fair inference from the nature of the misrepresentations, the documents
    in which they appeared, and the context in which those documents were
    used.  Like the trial judge, we think it
    significant that the appellants, probably the most knowledgeable people about
    matters that were material to the success of the IPO, obviously regarded the
    overstatement of assets as material in that they declined to write down the
    inflated value of the assets for fear that doing so would have a negative
    impact on the IPO.

[84]

The
    trial judge made no error in determining that the misrepresentations in the
    financial statements, relied on in support of the IPO, were material to the
    decision to purchase Livent shares through the IPO.

D:  Arguments
    Relating to the Livent Fraud

(i)

Alleged
    failure to properly apply the presumption of innocence and the   burden of proof

[85]

As referred to above, the defence at trial referred to
    four unchallenged facts as the pillars of reasonable doubt on the Livent related
    charges.  These pillars were:

·

the appellants decision to hire Messina in 1996
     she had previously worked for the accounting firm that audited Livents books
    and had a reputation as a sound and conservative accountant;

·

the decision by the appellants to enter into the
    transaction with the Ovitz group whereby they would surrender control over the
    management of Livent  that decision contemplated a full outside due diligence
    review of Livents financial records and the installation of a management team
    that would operate independently of Drabinsky and Gottlieb;

·

the firing of Robert Topol (see above, paras. 41-45);
    and

·

the evidence that Eckstein directed an employee
    of Livent to remove certain figures from summaries prepared for Drabinsky and
    Gottlieb thereby keeping the appellants in the dark about the fraudulent
    adjustments being made in the financial statements.

[86]

The defence argued that each of these factual pillars
    was inconsistent with the appellants having knowledge of the ongoing fraud at
    Livent.  For example, the appellants
    submitted that, on the evidence, they had no reason to believe that Messina, a
    respected chartered accountant from a reputable accounting firm, would go along
    with a fraud.  It would therefore have
    been entirely illogical for the appellants to hire Messina if they knew about
    the fraud.  The appellants argued that
    the hiring of Messina, if properly appreciated by the trial judge, would
    inevitably have left the trial judge with a reasonable doubt on the Livent
    charges.

[87]

The appellants accept that the trial judge dealt at
    length with the four pillars of reasonable doubt.  They submit, however, that in doing so, she
    improperly placed an onus on the appellants to show that each was consistent
    only with a lack of knowledge of the fraud.  Counsel submit that it was enough to raise a reasonable doubt if any of
    the four pillars was consistent with a lack of guilty knowledge even if it was
    also consistent with other explanations.

[88]

The trial judge did not misapply the burden of proof in
    her analysis of the four pillars argument.  The Crown is required to prove the essential elements of the offence
    beyond a reasonable doubt.  Individual
    pieces of evidence, unless they represent the entirety of the evidence on an
    element of the crime, are not subjected to the reasonable doubt standard.  The evidentiary value of the facts underlying
    each of the four pillars depended on what inference, if any, the trial judge
    drew from those facts.  More
    specifically, the evidentiary value of those facts turned on whether the trial
    judge found that those facts informed in any way the appellants state of mind
    as it related to the ongoing fraudulent activity at Livent.  The inference to be drawn from primary facts
    is a core responsibility of the trier of fact.  This court will defer to the trial judges determination of the
    appropriate inference to be drawn absent a material error.

[89]

The trial judge analyzed the entirety of the evidence
    relevant to the question of the appellants knowledge.  She was not prepared to draw any inference as
    to the appellants state of mind from the facts underlying the four
    pillars.  For the reasons she explained at
    some length (paras. 434-450), the trial judge regarded the acts underlying the
    four pillars as equivocal insofar as the appellants state of mind was
    concerned.  In doing so, the trial judge
    performed the function assigned to the trier of fact.  She assessed the evidence and decided what
    inference, if any, she could draw from that evidence.  She then applied the burden of proof to the
    totality of the evidence and the inferences she drew from that evidence.

[90]

The trial judges treatment of the evidence concerning
    the hiring of Messina, at paras. 442-444, demonstrates how she examined each of
    the four pillars:

The hiring of Maria Messina is
not consistent
    only with a lack of knowledge of the fraud. There are other possible reasons
    which are consistent with knowledge on the part of Mr. Drabinsky and Mr.
    Gottlieb.

Ms. Messina was a member of the Deloitte &
    Touche audit team. That audit team had been duped by the fraudulent
    adjustments. Perhaps they wrongly assumed she would not find out. Perhaps they
    knew she would and then be drawn into assisting in the fraud out of fear or
    shame. Perhaps they believed that she would be "hooked" by the
    excitement of the company.

The notion of Maria Messina being hooked by the
    company was not far fetched. Despite the difficult work environment, there was
    enough of an appeal to keep people there for a long time. The company was high
    profile and dynamic. Tony Fiorino said it was exciting to work in the
    entertainment industry; it was not "like working for a company that was
    producing widgets." Even the computer programmer, Raymond Cheong, enjoyed
    the excitement of building theatres, putting on productions and going to
    opening nights. Perhaps they knew that Maria Messina was excited to be part of
    the business. Perhaps they counted on this to keep her there and thereby
    enhance the legitimacy of their improper accounting system by having her as
    CFO.

Whatever the reason for hiring Ms. Messina, the
    fact of her hiring does [not] raise a reasonable doubt.  There are other plausible explanations beyond
    the ignorance of management.
[Emphasis added.]

[91]

As the above analysis shows, the trial judge was unable
    to draw the inference urged by the appellants from the evidence of the decision
    to hire Messina.  As the trier of fact,
    it was her job to decide what inference should be drawn.  Without the inference urged by the defence,
    that evidence did not assist the appellants on the
mens

rea
issue.  The trial judge made no error in deciding
    what inferences should and should not be drawn from the evidence of the hiring
    of Messina.

[92]

We will not address the similar arguments made in
    respect of the other pillars of reasonable doubt relied on by the appellants.  The trial judge analyzed each of these
    submissions.  That analysis was
    essentially the same as her analysis of the evidence involving the hiring of
    Messina.  She did not accept that the
    evidence supported any inference as to the appellants state of mind.  She was entitled to take that view.

[93]

The trial judge repeatedly and accurately articulated
    the burden of proof and applied it to the essential elements of the offence as
    they related to each appellant.  Her
    analysis of the four pillars arguments reveals no error in her appreciation of
    the burden of proof or the presumption of innocence.

(ii)

The misapprehension of evidence and the failure to
    appreciate the significance of evidence

[94]

As with their submissions on the MyGar fraud, the
    appellants submit that the trial judge made several errors in her treatment of
    what the appellants contend was significant evidence on the Livent
    charges.  We will address the main
    arguments individually.  However, we
    begin by reiterating the observation made when addressing the alleged misapprehensions
    of the evidence involving MyGar.  While many
    of the arguments are couched in terms of the misapprehension of evidence, or the
    failure to consider evidence, in oral submissions those arguments quickly
    evolved into attempts to have this court make its own assessment of the merits
    of the various factual disputes that had been litigated and lost by the
    appellants at trial.  We cannot do so.

(a)


The Q3/97 meeting

[95]

The appellants submit that the trial judge
    misapprehended the evidence surrounding the meeting in the fall of 1997 to
    consider the third quarter financial statements.  This was referred to as the Q3/97
    meeting.  The appellants described the
    evidence of this meeting as the linchpin of the Crowns case on count
    two.

[96]

Messina testified that Eckstein told her to prepare
a set of documents for this meeting
    based on the actual accounting numbers and a second set based on the manipulated
    numbers that arbitrarily reduced expenses to increase Livents net income.  The documents were for the use of Drabinsky
    and Gottlieb at the meetings that preceded the finalizing of the quarterly
    statements.

[97]

Eckstein
    testified that he had been preparing this kind of documentation for quarterly
    meetings since 1994.  He first worked
    under the specific instructions of Gottlieb and Drabinsky, but as time went on,
    simply knew what to do and what was needed to produce a reported net income in
    line with budget predictions.  Eckstein
    testified that, typically, he would prepare simplified summaries of the
    financial information for the appellants, comparing the actual numbers with
    those that he proposed to report in the accounting statements.  Eckstein indicated that these documents were regularly
    discussed with the appellants at these meetings and that Drabinsky, in
    particular, took a dominant role in these discussions.  According to Eckstein, the Q3/97 meeting was
    a typical quarterly meeting.

[98]

The significance of the Q3/97 meeting from the Crowns
    perspective arose out of Messinas involvement.  This was her first direct participation in the fraud and marked the
    stage in her employment when she appreciated the fraudulent nature of the
    activities at Livent.  Her evidence was
    also the only oral testimony that confirmed Ecksteins descriptions of these
    quarterly meetings.

[99]

In their factums, counsel for the appellants go through
    a detailed account of the Q3/97 meeting.  The trial judge did the same in her reasons.  The appellants submit that on the
    uncontroverted evidence, that meeting could not have occurred before October
    29, 1997 at 11:18 p.m.  They rest this
    submission on the assertion that the documents that Messina claims she prepared
    for Drabinskys and Gottliebs perusal could not have been prepared without the
    benefit of the general ledger containing the manipulations.  That document was not available until 11:18
    p.m. on October 29
th
.  The
    appellants further submit that on the uncontested evidence, the meeting could
    not have occurred after the afternoon of November 1, 1997 when the accounting
    material prepared at the meeting was submitted in its final form to the audit
    committee.  The appellants complete their
    submission by reference to uncontroverted evidence that Drabinsky left the
    country at 10:00 a.m. on November 1
st
, and was therefore available
    only for a few hours during the time period in which the meeting could have
    been held.  The appellants submit that
    had the trial judge properly appreciated this evidence, she would have
    concluded that the meeting could not have occurred and would have rejected
    Messinas testimony.

[100]

We agree with Crown counsels submission that the
    defence position itself rests on a misapprehension of the evidence.  Messina did not testify that she needed the
    manipulated general ledger documents to prepare the material for the
    meeting.  She  testified that:

I could prepare the pre and post [the documents
    requested by Eckstein] once I had the obviously preliminary G/L and then the
    directions from Mr. Eckstein with respect to the manipulations, because for my
    purposes, I didnt need the detail by show.  I just needed the lump sum adjusting entry.

[101]

Thus, on Messinas evidence, the meeting could have
    occurred prior to October 29
th
.

[102]

In her testimony, Messina initially put the meeting as
    occurring between October 20
th
and 23
rd
.  She later indicated that it must have
    occurred closer to October 29
th
.  When it was suggested to her that the meeting must have occurred between
    October 29
th
and November 1
st
and that Drabinsky could
    not have been present, Messina said that while she may have the date wrong, she
    was 100 percent certain that the meeting occurred.

[103]

After thoroughly reviewing the evidence, the trial
    judge said the following, at paras. 376-377:

That said, I believe her evidence as to Mr.
    Drabinsky and Mr. Gottliebs role in the fraud. In particular, I believe her
    evidence about the executive meetings in October 1997 and February 1998. Her
    evidence about the preparations for the meetings was consistent with the
    evidence of the other witnesses as to the way the statements were prepared. Her
    evidence was consistent with the documents that were prepared for the executive
    meetings. Her evidence about Mr. Drabinsky and Mr. Gottlieb being at the table
    where the documents were being discussed and the manipulations directed is
    consistent with that of Mr. Eckstein. Ms. Messina may have got the dates wrong
    for the October meetings, but I believe the meetings did take place.

Her evidence and that of Mr. Eckstein is also
    confirmed by the reality of Livent. It was created by Mr. Drabinsky and Mr.
    Gottlieb. It was their vision. They knew the business. They made it grow. They
    sold the business to investors. They participated in executive meetings. They
    knew the finances. The overspending was rampant. Their need for the funds to
    keep coming in was evident. As Mr. Drabinsky said in October 1997, they could
    not show a loss when money had just come in. Mr. Drabinsky said that they had
    just completed a bond offering and could not show a loss for the third quarter.
    He was referring to the October 1997 bond offering whereby Livent had received
    $125 million U.S. Mr. Drabinsky and Mr. Gottlieb knew what was happening with
    the books.

[104]

It was open to the trial judge to accept Messinas
    evidence about the October Q3/97 quarterly meeting even though she could not
    pinpoint the date.  There is no
    misapprehension of the evidence by the trial judge.

[105]

The appellants buttress their attack
    on the finding that the Q3/97 meeting took place by pointing to the absence of
    any copies of the documents Messina testified were created for that
    meeting.  They also refer to the very
    different accounts Messina has given of that meeting to different investigating
    authorities. The appellants submit that had the trial judge properly
    appreciated and considered that evidence, she could not reasonably have accepted
    Messinas evidence about the Q3/97 meeting.

[106]

The trial judge considered these
    arguments at some length (at paras. 370-376).  She concluded that Messina, an expert in self preservation, had
    destroyed any trace of the documents on her computer and lied to the
    authorities, to reduce her exposure flowing from her participation in the
    frauds.  This finding, yet another reason
    to view Messinas evidence with care, was open to the trial judge on the
    evidence.  The finding is not
    inconsistent with Messinas testimony.  While she attempted to portray herself more as a victim than a
    participant in the ongoing fraud at Livent, Messina did acknowledge that she
    removed documents from her computer because those documents implicated her in
    the fraud.

(b)
Actual
    v. reported income

[107]

The appellants submit that the trial
    judge took an overly simplistic and entirely inappropriate approach to the
    meaning to be given to certain documents provided to Drabinsky and Gottlieb for
    their review in the course of the preparation of Livents quarterly or annual
    financial statements.  Those documents contained
    entries that referred to actual numbers and reported numbers.  The appellants contend that the trial judge erroneously
    equated the use of those words with the distinction between real numbers and
    fraudulent numbers.  The appellants
    argue that the distinction between reported income and actual income is legitimate
    and well understood by accountants.  According to this submission, the references
    to reported numbers simply referred to net income after all legitimate
    adjustments.

[108]

The appellants submission ignores
    the testimony from Eckstein describing these documents.  The trial judge accepted that testimony (paras.
    422-425).  Eckstein testified that
    summaries were presented to Drabinsky and Gottlieb that contained two columns
    of numbers, one column represented the desired net income after manipulation
    and the other represented the actual expenses and losses.  Eckstein testified that the distinction was
    made clear to, and understood by, Drabinsky and Gottlieb.  Drabinsky and Gottlieb focused on the
    manipulated numbers in the meetings held to discuss the preparation of the
    financial statements.  The trial judges
    findings as to the meaning to be given to the words actual and reported was
    justified on the evidence she accepted.

(c)       The
    misapprehension of Tony Fiorinos evidence

[109]

The appellants allege that the trial
    judge misapprehended evidence given by Tony Fiorino, one of Livents
    employees.  They contend that Fiorino was
    told to delete certain information showing the improper transfer of expenses to
    fixed assets in financial records that were to be given to Gottlieb and
    Drabinsky.  The appellants argue that the
    evidence shows that Eckstein told Fiorino to effectively keep Drabinsky and
    Gottlieb out of the loop insofar as the improper treatment of these expenses
    was concerned.  This conduct, the
    appellants allege, was entirely inconsistent with Drabinsky and Gottlieb having
    knowledge of the fraud.  Fiorinos
    evidence was one of the four pillars of reasonable doubt (see above, para. 85).

[110]

The appellants submit that the trial
    judge misapprehended Fiorinos evidence when she indicated that Eckstein told
    Fiorino not to include the information in the schedules to be given to Drabinsky
    and Gottlieb.  Counsel submits that
    Fiorino in fact testified that he was told to delete information from those
    schedules before giving them to Drabinsky and Gottlieb.  The appellants argue that there is a
    significant difference between deleting information and not including
    information.  They submit that the trial
    judges failure to appreciate this difference caused her to miss the
    significance of Fiorinos evidence to the defence.

[111]

The trial judge accepted that
    Eckstein told Fiorino that the transfer of certain fixed assets to expenses
    need not be included in reports prepared for Drabinsky and Gottlieb prior to
    the Q2/97 meeting.  She said, at para.
    439:

Mr.
    Fiorino said that Mr. Eckstein said it was not necessary to include the
    transferred amounts because management knew it was there.  This is not exactly a direction to hide.  Even if it were, no other employees were
    given those instructions.  The attempt
    throughout was to be sure that management had all the information.  They were given the P & L statements at
    the end of 1997 to remind them of the problems that were being shifted to
    1998.  This is the antithesis of keeping
    them out of the loop.

[112]

The trial judges findings are
    grounded in the evidence.  Fiorino
    testified that when he asked Eckstein if the transfers should be included
    Eckstein told him not to include the transfers because everyone knows its
    there.  Fiorino also testified that
    although he had no direct contact with Drabinsky or Gottlieb, he never
    understood that they were being kept out of the loop in any way.

[113]

The appellants submission rests on
    an interpretation of one answer given by Fiorino read in isolation from the
    rest of his testimony.  The trial judge
    was obligated to consider the entirety of the evidence.  Nothing turns on the distinction between the
    words not include (language used by Fiorino in one answer) and the word
    delete (the language used by Fiorino in another answer).

[114]

The trial judge clearly appreciated
    the defence argument.  She ultimately
    accepted the explanation Eckstein gave to Fiorino for not including the
    transfers in the documents.  As the trier
    of fact it was her responsibility to make that decision.

[115]

We would add, as stressed by the
    Crown, that the evidence of Fiorino related only to the removal of, or failure
    to include, certain entries in specific documents.  That evidence had no effect on the evidence
    about other documents that were prepared for Drabinsky and Gottlieb that also
    exposed the fraudulent nature of the financial statements ultimately signed by
    Drabinsky and Gottlieb.

(d)       The misapprehension of the nature of the
    fraud

[116]

The appellants next argue that the
    trial judge fundamentally misunderstood what it was that made the Livent financial
    statements fraudulent.  They submit that
    the trial judge wrongly equated the use of certain accounting practices to
    defer expenses with acts of fraud.  This
    error led the trial judge to wrongly equate knowledge of the use of those accounting
    practices with knowledge of the fraud alleged in count two.

[117]

The appellants submit that there was
    nothing inherently fraudulent about the use of the various accounting practices
    at Livent.  Messina and the Crowns
    forensic accountant agreed that those practices were not
per se
illegal and could, depending on the circumstances, be
    appropriate.  There could also be
    legitimate disagreements among accountants as to the appropriateness of various
    accounting decisions.

[118]

The appellants maintain that the
    trial judge failed to appreciate that it was the destruction, recreation and manipulation
    of the Livent documents underlying various transactions that made the financial
    statements fraudulent.  The appellants
    contend that because the trial judge did not appreciate the nature of the fraud
    she never turned her mind to whether Drabinsky and Gottlieb had knowledge that
    the underlying documentation was being altered and forged on Ecksteins
    initiative.  The appellants submit that
    the evidence demonstrated that neither Gottlieb nor Drabinsky had knowledge of
    Ecksteins fraudulent activities within the Livent accounting department.

[119]

This submission cannot stand beside the
    trial judges reasons.  As indicated
    earlier, (see above, para. 49 and following) the trial judge appreciated that
    the use of accounting practices to defer expenses was not in and of itself
    fraudulent.  She held that the fraud lay
    in the arbitrary and unjustified used of various accounting practices to
    falsely inflate Livents net income so that it would be consistent with
    projected income figures.

[120]

In a related submission, the
    appellants contend that the trial judge erroneously equated a fraudulent intent
    with an intent to achieve projected income figures.  There is no merit to this submission.  It is self-evident that public companies strive
    to achieve projected income levels.  The
    trial judge did not find that Drabinskys and Gottliebs desire to achieve
    projected incomes was fraudulent.  She
    did find, however, that it was fraudulent to orchestrate the manipulation of Livents
    financial records to achieve projected income figures when to the knowledge of
    Gottlieb and Drabinsky those figures did not reflect the ongoing financial
    reality at Livent.

(iii)

The erroneous approach to the evidence of Messina
    and Eckstein

[121]

The testimony of Messina and
    Eckstein was crucial to the Crowns case.  They were accomplices in the frauds and had avoided or significantly
    mitigated their potential liability by cooperating first with the Ovitz management
    group and later with the Crown.  The
    evidence of Messina and Eckstein changed in some respects in the course of
    their testimony and was shown to be inaccurate in other respects.  Messina admitted she had destroyed relevant
    documents and lied to the regulators to protect herself.

[122]

Just as at trial, the appellants in
    this court mounted a vigorous attack on the credibility of Messina and
    Eckstein.  They allege that the trial
    judge made three material errors in her assessment of the evidence of Messina
    and Eckstein.  They contend first that
    the evidence of both was so tainted by lies, inconsistencies and obvious bias
    that it was unreasonable to accept that testimony.  Second, the appellants submit that the trial
    judge failed to give proper effect to her finding that Messina and another
    employee had colluded to give false testimony concerning a meeting in April
    1988.  Finally, the appellants submit
    that the trial judge erred in law in using the evidence of Eckstein to confirm
    the evidence of Messina and in using the evidence of Messina to confirm the
    evidence of Eckstein.

(a)

Was the evidence capable of belief?

[123]

The claim that the evidence of
    Eckstein and Messina was not reasonably capable of belief is a reformulation of
    the unreasonable verdict argument.  There
    were many problems with the evidence of Messina and Eckstein.  They were caught in many inconsistencies,
    exaggerations, and at least in the case of Messina, outright lies.  Their evidence was inconsistent, in some
    respects, with other testimony.  Both had
    spent years protecting their own interest by implicating Gottlieb and
    Drabinsky.

[124]

Despite the many reasons for concern
    about the truth of anything Eckstein and Messina said, there was an abundance
    of evidence that confirmed many aspects of their testimony.  The documents placed in the possession of either
    Drabinsky or Gottlieb (particularly Drabinsky) by the evidence were consistent
    with the description of the process that Eckstein and Messina testified was
    followed within Livent to regularly produce the fraudulent financial statements.  That process involved the preparation of various
    documents for Drabinsky and Gottlieb by Livent employees followed by lengthy
    discussions in which the contents of those documents were discussed, modified and
    finalized as Livents quarterly or annual financial statements.

[125]

Beyond the documentation, the evidence
    from several sources of the central role played by Drabinsky and Gottlieb in
    all of Livents financial affairs supported the testimony of Eckstein and
    Messina in which they described the process by which Livents financial
    statements were manipulated.  On their evidence,
    the fraudulent statements were the product of an institutionalized process that
    functioned on a day-to- day basis within the Livent office.  Falsification of records was part of the
    office routine at Livent.  The trial
    judge found, and there was abundant evidence to support this finding, that this
    kind of pervasive fraudulent activity could not have occurred in the Livent
    offices day after day, month after month, and year after year without the direction
    and support of Drabinsky and Gottlieb.

[126]

Livents financial condition during
    the relevant time also offered some confirmation of the testimony of Eckstein
    and Messina.  The ambitious schemes of
    Drabinsky and Gottlieb required a constant cash flow.  Spending at Livent was excessive, if not out
    of control.  The need to constantly find
    new financing sources was consistent with the motive for the fraud as described
    by Eckstein.

[127]

Lastly, the unchallenged evidence
    that Drabinsky and Gottlieb were prepared to falsify corporate financial
    records to further personal financial goals while at MyGar offered some
    confirmation of Messinas and Ecksteins testimony that Drabinsky and Gottlieb
    continued to direct the falsification of documents after MyGar went public and
    became Livent.

[128]

The trial judge knew how important
    the evidence of Eckstein and Messina was to the case for the Crown.  She was fully aware of many reasons to question
    their credibility.  After a detailed
    review of the evidence and a determination that their testimony was supported
    by significant confirmatory evidence from several sources, the trial judge
    chose to accept significant parts of the evidence of Eckstein and Messina.  She did not act unreasonably in doing so.

(b)

The failure to give effect to the finding that
    Messina and another   employee colluded to fabricate evidence

[129]

Christopher Craib, an accountant,
    joined Livent in 1997.  He gave evidence
    about a meeting on April 24, 1998, which he attended with Eckstein and
    Drabinsky.  According to Craib, Livents
    financial records were manipulated at that meeting under Drabinskys
    instructions by the reassignment of some $20 million in expenses.  Craib testified that he was upset by the
    obviously fraudulent nature of the manipulations and, later that day, phoned
    his friend Messina to discuss the situation at Livent.  Messina testified that Craib did telephone
    her and described the meeting to her at which the records were manipulated to
    reduce expenses by some $20 million.

[130]

After a full summary of Craibs
    evidence, the trial judge rejected most of it.  She found that there was no meeting on April 24
th
, stating at
    para. 387.

It
    is clear that this meeting on the afternoon of April 24 did not take place as
    described by Mr. Craib
.  The Crown suggests that the
    meeting may have taken place at another time.
The collusion with Ms. Messina and the inconsistencies in Mr. Craibs
    testimony make it impossible to rely on anything he says regarding this meeting
.
    [Emphasis added.]

[131]

The trial judge went on, however, to
    consider Ecksteins evidence about various meetings that were held to prepare
    and discuss the quarterly financial statements in April 1998.  The trial judge ultimately accepted
    Ecksteins evidence that various meetings took place.  She said, at paras. 393-394:

I
    have found that the meeting on April 24 did not take place.  However, it does not change the fact that
    other meetings did.  It also does not
    change the fact that the general system for quarterly reports was to present
    the summaries to management for approval.  That in April 1998 it occurred differently from the way Mr. Craib
    described does not negate the remaining evidence that I believe.  In particular, that Mr. Eckstein discussed
    these summaries with Mr. Drabinsky.  He
    did not recall the date of the meeting.  He did speak to him by telephone about adjustments.  Mr. Drabinsky told him that they were going
    to have to make changes to meet the budget.  Mr. Eckstein said: He called me constantly.

Mr.
    Drabinsky and Mr. Gottlieb were not at a meeting on April 24.  However, they participated in preparation of
    the quarterly reports.  The process took
    weeks.  The financial statements were not
    signed until after the executive meetings.  The Q1/98 statements were not signed until May 27, 1998.  It does not follow that because one meeting
    did not take place as described, the accused had no knowledge of the
    manipulations going on in the books of the company.

[132]

The appellants describe the
    testimony about the April 24
th
meeting as the centerpiece of the
    Crowns case.  They submit that the
    trial judge could not reasonably find that Craib and Messina had fabricated their
    evidence in respect of that meeting and yet accept other parts of the evidence given
    by Messina and Eckstein about various meetings where the financial statements
    were manipulated.

[133]

We see no connection between the
    trial judges analysis of Ecksteins credibility and her finding that Craib and
    Messina colluded to give false evidence about a meeting on April 24, 1998.  Eckstein was not implicated in that
    collusion.  He was never part of the
    group that went to the new management to expose the fraud and save
    themselves.  He had no friends among the
    former Livent employees.  Eckstein did
    not testify about a meeting on April 24
th
attended by Craib.  His credibility is untouched by the collusion
    between Craib and Messina.

[134]

The appellants submission also
    overstates the significance of the evidence concerning the April 24
th
meeting.  The Crown did not allege that
    the Livent fraud was devised or implemented at any one meeting or at any series
    of meetings.  The Crown alleged that
    fraud existed virtually from the outset of Livent and became part and parcel of
    the day-to-day operations at Livent.  The
    fraud was ongoing and eventually so institutionalized that it was an accepted
    part of the working environment at Livent.

[135]

As found by the trial judge, there
    was a process in place whereby primary data was collected by the Livent
    employees, summaries were produced for Drabinsky and Gottlieb showing actual
    numbers and manipulated numbers, discussions were held at which the numbers
    were further manipulated leading to the ultimate production of financial
    statements signed by Gottlieb and Drabinsky and delivered to the auditors and
    potential investors and lenders.  That
    process, which was described in detail by Eckstein and others, did not depend
    on whether a particular meeting occurred on a certain day or whether Drabinsky and
    Gottlieb attended a particular meeting.  The process depended on the occurrence of a pattern of events that
    repeated itself on a quarterly basis within the Livent offices.  Establishing that pattern did not depend on proof
    that Drabinsky or Gottlieb attended a meeting with Craib on April 24, 1998.

[136]

Nor do we see any support in logic
    or law for the proposition that a finding that Messina lied about one part of
    the evidence demanded the rejection of the rest of her evidence.  Certainly her collusion with Craib to give
    false testimony was yet another reason to view her evidence with great caution.  It was not, however, a reason to reject the
    entirety of her evidence without careful scrutiny.  The trial judge ultimately determined that
    her evidence about other meetings, particularly in October 1997 and February
    1998, was credible not only because it was consistent with other testimony and
    documents but, perhaps most importantly, because it was confirmed by the
    reality of Livent (para. 377).

[137]

The trial judges finding that parts
    of Messinas evidence were untrue but that other parts were reliable, far from
    reflecting any legal error, demonstrates her careful and discerning examination
    of the entirety of Messinas evidence in the context of the rest of the
    evidence.

(c)       Could
    the evidence of Messina confirm Ecksteins testimony and
vice versa
?

[138]

The appellants acknowledge that the trial
    judge correctly identified Messina and Eckstein as
Vetrovec
witnesses and correctly articulated the principles
    governing the considerations of evidence given by those witnesses (paras.
    338-339).  Counsel submit, however, that
    the trial judge erred in law in holding that the evidence of Eckstein and that
    of Messina were sufficiently independent of each other as to be capable of
    providing confirmation of the truth of the evidence of the other.

[139]

The trial judge recognized that
    evidence could be confirmatory only if it was independent of the evidence to be
    confirmed (para. 338).  Evidence that
    itself depends on the credibility of the
Vetrovec
witness cannot confirm the credibility of that
Vetrovec
witness.  The
    potential confirmatory evidence cannot be tainted by connection to the
Vetrovec
witness whose evidence it is
    said to confirm:
R. v. Khela
, [2009] 1 S.C.R. 104, at para. 39.

[140]

There is, however, no prohibition
    against the evidence of one
Vetrovec
witness confirming the evidence of another
Vetrovec
witness.  The rule against so-called
    mutual corroboration has long passed from the evidentiary scene: see
R. v. Linklater
(2009), 246 O.A.C. 303
    (C.A.), at para. 11;
R. v. Naicker
(2007), 229 C.C.C. (3d) 187 (B.C. C.A.), at para. 34, leave to appeal to S.C.C.
    refused, [2008] S.C.C.A. No. 45.  The
    question is not whether the witness is him or herself a
Vetrovec
witness, but whether the evidence of each witness is
    sufficiently independent of the evidence of the other to provide confirmation.

[141]

The risk of collusion between
    witnesses goes to the independence of their testimony when considering whether
    the evidence of one can confirm the evidence of the other:
R. v.

Linklater
, at para.
    12.  Collusion was a major plank in the
    defence platform.  They argued that all
    of the Livent employees had colluded together to save themselves by falsely
    implicating Drabinsky and Gottlieb.  There was significant evidentiary support for this position and the
    trial judge found collusion between Messina and Craib.

[142]

The trial judge, however, rejected
    any claim of collusion between Messina and Eckstein.  As she put it in the course of her review of
    Ecksteins evidence, at para. 358:

There
    is no evidence of collusion with Maria Messina.  She intensely disliked him.  By
    the end of 1997 they were barely speaking.

[143]

The appellants have not pointed to
    any evidence from which one could infer collusion between Messina and
    Eckstein.  The trial judges finding on
    this issue is unassailable.

[144]

The appellants argue, however, that
    the trial judge erred in focusing exclusively on the narrow concept of
    collusion.  They submit that there was
    significant evidence that the testimony of both Messina and Eckstein was
    tainted by the access that each had to the testimony of the other.  The appellants submit that in the course of
    her employment with the Ovitz litigation team, Messina had access to everything,
    including Ecksteins various statements.  They further submit that Eckstein, as a co-accused of Drabinsky and
    Gottlieb for many months, had access to all of Messinas statements and
    testimony, including her preliminary inquiry evidence.  Counsel contend that the trial judge was
    obligated to infer from this access that Messinas testimony was influenced by
    her knowledge of what Eckstein would say, and that Ecksteins testimony was
    influenced by his knowledge of what Messina would say.  This tainting meant that the evidence of
    Messina and Eckstein was not independent of the evidence of the other and could
    not provide confirmation for the purposes of the
Vetrovec
analysis.

[145]

It is true that Messina had access
    to virtually everything in the possession of the Ovitz litigation team,
    including various statements made by Eckstein.  It is equally true that Eckstein, as an accused, had access to all Crown
    disclosure and all preliminary inquiry transcripts.  There is, however, no evidence linking that
    access to anything to which Messina or Eckstein testified.  When asked where the possibility of tainting
    was explored in the evidence, counsel pointed to one part of Ecksteins cross-examination.  In that exchange, Eckstein denied reading the
    preliminary inquiry transcripts, although he acknowledged that he knew full
    well what the other witnesses would say about him.

[146]

The risk that the independence of
    the evidence of Messina or Eckstein was tainted by access to the statements or
    testimony of the other was not pursued in any significant way at trial.  The possibility of tainting, while clearly
    relevant, was not in and of itself enough to say that the evidence of one of
    those witnesses could not be independent of the other.  Nor do we infer from the trial judges
    failure to refer specifically to tainting that she did not appreciate its
    potential significance when assessing whether the evidence of one witness could
    confirm the evidence of the other.  We interpret
    her silence rather as a reflection of the relative insignificance of the
    tainting claim when placed beside the powerful and partially successful
    collusion claim.

[147]

Moreover, the evidence of both
    Eckstein and Messina was amply confirmed in material respect by the multitude
    of documents, the evolution of the fraudulent accounting practices from the kickback
    scheme initiated at MyGar and by Drabinskys and Gottliebs pervasive role in
    the operation of Livent.  Tainting,
    either subconscious or deliberate, could not have infected any of this
    evidence.

E:  The Grounds of Appeal Applicable Only to
    Gottlieb

[148]

Counsel for Gottlieb submits that
    the trial judge failed to consider Gottliebs liability separately and instead
    treated Drabinsky and Gottlieb as a single entity.  As counsel puts it in his factum:

Rather
    than recognizing the individual roles of each Appellant at Livent, the trial
    judge merged them into one entity and simply assumed by virtue of the fact that
    they were co-owners and partners in the business that they were equally
    involved in the companys decision making.

[149]

The trial judges reasons refute
    counsels submission.  The trial judge
    appreciated the different roles played by Drabinsky and Gottlieb at Livent and
    acknowledged Drabinskys more dominant role (para. 357).  However, she accepted the evidence that came
    primarily from Eckstein and Messina that both Drabinsky and Gottlieb attended
    meetings where the financial statements were discussed and alteration directed
    by both Drabinsky and Gottlieb.  On the
    trial judges findings both were fully engaged in those meetings (paras.
    356-361, 377, 421, 498-499).

[150]

In support of the submission that
    the trial judge did not give separate consideration to Gottliebs liability,
    counsel refers to certain documents that, on the evidence, were routinely
    distributed to Drabinsky but not Gottlieb and some meetings that were not
    attended by Gottlieb.  Accepting that
    there was evidence admissible against Drabinsky that was not admissible against
    Gottlieb does not diminish the force of the evidence that did implicate
    Gottlieb in the fraud.  The trial judges
    findings against Gottlieb are firmly planted in the evidence that she
    accepted.

[151]

The trial judge specifically
    addressed the arguments solely applicable to Gottlieb that are renewed on
    appeal (paras. 456-464).  She rejected
    those submissions because in her analysis they provided no answer to the direct
    evidence of Eckstein and Messina implicating Gottlieb in the process that
    resulted in the fraudulent manipulation of Livents records.  The trial judge was entitled on the evidence
    to come to that conclusion.

[152]

We also accept the Crowns
    submission that the trial judge could have approached the allegation as one
    involving a common design as between Gottlieb and Drabinsky (and others) to
    commit fraud.  The existence of the fraud
    was conceded.  If Gottliebs involvement
    was established by evidence directly admissible against him on the balance of
    probabilities, the acts in furtherance of the conspiracy by others,
    particularly Drabinsky, who was clearly a
prima

facie
participant in the fraud,
    became admissible against Gottlieb.  On
    this approach, many of the acts and declarations of Drabinsky were admissible
    against Gottlieb to prove his involvement in the fraud beyond a reasonable
    doubt:  see
R. v. Carter
, [1982] 1 S.C.R. 937.

F:  Conclusion
    on the conviction appeals

[153]

The conviction appeals fail and the
    convictions are affirmed.





THE SENTENCE APPEALS

[154]

Drabinsky received seven years on
    the Livent charge (count 2) and four years concurrent on the MyGar charge
    (count 1).  Gottlieb received six years
    on the Livent charge and four years concurrent on the MyGar charge.

[155]

Counsel for Drabinsky emphasize their
    clients physical disability and, as they did at trial, submits that a
    conditional sentence should be imposed.  Counsel for Gottlieb stresses the absence of any evidence of financial
    loss caused to others by the frauds, the fact that greed was not the motive for
    the frauds, and the lesser role played by Gottlieb.  He submits that a sentence substantially below
    the six year sentence imposed by the trial judge is appropriate.

[156]

The Crown emphasizes the deference
    owed to the dispositions imposed by the trial judge, particularly given her
    careful reasons for sentence.  The Crown
    argues that the sentences imposed at trial are not manifestly excessive and
    reveal no error in principle.  Crown counsel
    ask that the sentence appeals be dismissed.

[157]

In her reasons for sentence at para.
    25, the trial judge, after referring to a long line of authority from this
    court, held that general deterrence and denunciation were of primary importance
    when sentencing persons who as officers and directors of public companies use
    their positions to engage in large scale frauds that compromise the integrity
    of the public market place.

[158]

Counsel for Drabinsky submit that
    the trial judge erred in principle by focusing on general deterrence and
    denunciation.  They argue that there is
    little concrete evidence to support the contention that longer sentences
    provide more effective general deterrence than shorter jail terms.

[159]

The deterrent value of any sentence is
    a matter of controversy and speculation.  However, it would seem that if the prospect of a long jail sentence will
    deter anyone from planning and committing a crime, it would deter people like
    the appellants who are intelligent individuals, well aware of potential
    consequences, and accustomed to weighing potential future risks against
    potential benefits before taking action:
R. v. Gray

(L.V.) et al.
(1995), 76 O.A.C. 387, at
    398-99 (C.A.), leave to appeal to SCC refused, [1995] S.C.C.A. No. 116.

[160]

In any event, this court and all
    other provincial appellate courts have repeatedly held that denunciation and
    general deterrence must dominate sentencing for large scale commercial frauds.  Denunciation and general deterrence most
    often find expression in the length of the jail term imposed.

[161]

The amendments to the fraud
    provisions made in September 2004, while inapplicable to this case, both raise
    the maximum sentence and specifically identify certain factors found in
    sophisticated frauds as aggravating factors.  Those are the same factors that have caused appellate courts to stress
    general deterrence and denunciation in the sentencing of those who engage in
    large scale premeditated frauds on the public marketplace:  see
An
    Act to Amend the Criminal Code (Capital Markets Fraud and Evidence-Gathering)
,

S.C. 2004, c. 3, ss. 2 and 3.  The statutory amendments follow the
    sentencing path cut by the appellate courts.

[162]

The appellants argument that longer
    sentences do not enhance general deterrence ignores that the proper sentence
    quantification in cases like this is also driven by the need to publicly
    denounce the appellants criminal conduct.  The length of the sentence imposed is reflective of the appropriate
    level of denunciation.

[163]

The trial judge correctly applied
    binding authority from this court as she was obliged to do.  We see no reason to depart from that
    authority.  The trial judge correctly emphasized
    general deterrence and denunciation in determining the appropriate sentences.

[164]

After reviewing several authorities,
    the trial judge fixed the appropriate range of sentence for large scale,
    premeditated frauds involving public companies at between five and eight years
    (para. 35).  While one might quibble
    about both ends of that spectrum, the trial judge was correct in determining
    that crimes like those committed by the appellants must normally attract
    significant penitentiary terms well beyond the two-year limit applicable to
    conditional sentences.

[165]

The trial judge did not, however,
    reject Drabinskys submission that she should impose a conditional sentence
    merely because that sentence was outside of the range of sentencing for this
    kind of offence.  The trial judge
    appreciated that it was her ultimate responsibility to fix a fit sentence
    having regard to all relevant factors.  She understood that a proper application of the mitigating factors could
    in some cases result in a fit sentence that was outside of the applicable range:
R. v.
    Nasogaluak
, [2010] 1 S.C.R. 206, at para. 44.

[166]

It is impossible to catalogue the
    factors that in combination could justify a sentence below the usually
    applicable range.  We would, however,
    make two observations.  First, the investigation
    and prosecution of crimes like these is difficult and expensive.  It places significant stress on the limited
    resources available to the police and the prosecution.  An early guilty plea coupled with full
    cooperation with the police and regulators and
bona fide
efforts to compensate those harmed by the frauds has
    considerable value to the administration of justice.  The presence of those factors, depending of
    course on the other circumstances, may merit sentences outside of the range.

[167]

Second, individuals who perpetrate
    frauds like these are usually seen in the community as solid, responsible and
    law-abiding citizens.  Often, they suffer
    personal and financial ruin as a result of the exposure of their frauds.  Those factors cannot, however, alone justify
    any departure from the range.  The
    offenders prior good character and standing in the community are to some
    extent the tools by which they commit and sustain frauds over lengthy time
    periods.  Considerable personal hardship,
    if not ruin, is virtually inevitable upon exposure of ones involvement in
    these kinds of frauds.  It cannot be
    regarded as the kind of unusual circumstance meriting departure from the range.

[168]

In holding that prior good character
    and the personal consequences of the fraud cannot push the appropriate sentence
    outside of the range, we do not suggest that they are not relevant mitigating
    factors.  They must be considered in
    determining where within the range the sentence should fall.

[169]

The trial judge recognized the many mitigating
    factors advanced on behalf of the appellants.  These included their many and diverse contributions to the community,
    particularly the cultural community, their strong family support, their sterling
    reputations in the community, the absence of any criminal record and, in Drabinskys
    case, his significant physical disability.  Drabinsky suffers from the effects of polio, a disease he had as a young
    child.  His mobility is impaired and he
    is often in considerable pain.  His
    problems will worsen with age.

[170]

We agree with the trial judges
    determination that the mitigating factors, while impressive, did not justify a
    departure from the established range of sentence.  In particular, there is no evidence that
    Drabinskys health problems, while significant, cannot be addressed by the
    correctional authorities.  Certainly, on
    the trial evidence, Drabinsky leads a very full and active life, despite his
    very real disability.  We think the trial
    judge was correct in determining that the sentences should fall within the
    range of sentences imposed for this type of offence.

[171]

The appellants also submit that the
    trial judge gave inadequate weight to the appellants motives.  They stress that the crime was not one driven
    by greed.  Livent was far from a scam.  The appellants did not set out to cheat MyGar
    and Livent investors with a view to leaving those investors with nothing while
    lining their own pockets.  The appellants
    clearly believed that Livent would ultimately be a huge success and that everyone,
    including themselves, would benefit greatly by the existence of a thriving live
    theatre community in Canada and elsewhere.  On this submission, the appellants error lay in the means chosen to
    achieve a laudable end.

[172]

The trial judge acknowledged that
    the appellants were not driven by pure greed.  She said, at para. 39:

The
    defence stress that this was not a case of pure greed as described in the
    jurisprudence and which has been considered an aggravating factor.  Indeed, this was not a case of funds misappropriated
    for the acquisition of material goods.  That said, the absence of this pure greed factor is not mitigating.  Unlike some fraud cases, this was not a
    company set up for the purpose of a scam.  It operated a legitimate business during the course of which fraudulent
    misrepresentations were made.

[173]

We agree that cases properly
    characterized as scams will normally call for significantly longer sentences
    than frauds committed in the course of the operation of a legitimate
    business.  Whether the absence of pure
    greed is viewed as a mitigating factor or simply as the absence of an
    aggravating factor would seem to make little difference in the ultimate
    calculation.

[174]

We see no error in the trial judges
    treatment of the appellants motivation for their frauds.  They were not fraudsters in the purest
    sense.  They were trying to operate a
    legitimate business of potential benefit to the entire community.  That said, however, their motives were not
    altruistic.  While they operated Livent
    and created its false prosperity through their frauds, they lived the lives of
    successful, prominent and powerful international entrepreneurs.  There were significant financial benefits
    flowing to both appellants from the operation of Livent.

[175]

The appellants submit that the trial
    judge erred in principle in treating the fraud as a large scale commercial
    fraud in the absence of any evidence quantifying the economic loss caused by
    the fraud.  The trial judge was clearly
    concerned about the quantum of the fraud during the sentencing submissions.  She questioned Crown counsel on the topic
    both in his initial submissions and in reply.  Crown counsel took the position that it could not put a dollar figure on
    the fraud, but that there was ample evidence that Livents investors and lenders
    suffered large losses as a result of the fraud.  Counsel put it this way in his initial submissions on sentence:

The
    trial of this matter did not deal in any comprehensive way with the restatement
    of Livents finances or the subsequent collapse of Livent.  Those matters are the subject of various
    related civil court proceedings, some of which are alluded to in this trial and
    are still pending.

The
    Crown is not seeking to intrude into this area for purposes of sentencing and,
    accordingly, is not seeking a compensation order.

[176]

He also said in reply:

The
    company collapsed, and it was a large company.  So there was a massive loss.

The company went into receivership.  And
    theres a complex process for deciding, you know, who gets what out of whats
    left.

But
    the Crowns position is, its not necessary to go beyond the fact that this is
    a fraud that had major implications, the collapse of a sizeable company.  The number is really neither here nor there.

[177]

Counsel for the appellants argued
    that the financial demise of Livent could not be attributed to the fraud.  Counsel put it this way:

But
    theres still a very live question as to whether or not new management
    inherited a viable company.  And the
    whole question of the loss  why the company went into bankruptcy, is
    enormously complex.  Not decided at this
    trial and not  not yet decided in the civil actions.

And,
    indeed, theres been reference before you to the Deloitte & Touche
    litigation, in other words, the litigation thats brought by Livent against
    Deloitte & Touche, claimed amount of half a billion dollars,
    $500,000,000.  That litigation is still
    outstanding.  And so the whole question
    of whether or not there may yet be a recovery for creditors and for
    shareholders remains to be outstanding.

And
    so in my respectful submission, the evidence before you does not admit of any
    amount of quantifiable loss as a result of the fraudulent activity which you
    have found.  Clearly, there was a risk
    created by the misrepresentations, but the loss has not, in our respectful
    submission, been quantified before you.

[178]

In her reasons for sentence, the
    trial judge made a single brief reference to the quantum of the fraud, at para.
    24:

There
    was a direct link between the financial manipulations and the share value.  While the exact dollar value of the fraud is
    not known, the investments made in the public company were over $500,000,000.

[179]

The negative effect of crime on its
    victims is always an important consideration in sentencing.  In fraud cases, actual economic loss is one
    of the obvious negative consequences potentially suffered by victims.  The trial judge did not make any finding as
    to the exact quantum of the economic loss caused by either the MyGar or Livent
    frauds.  It is unclear whether the trial
    judge viewed the $500 million figure as somehow representative of the order of
    magnitude of the fraud and, if so, how she reached that conclusion.   There is nothing in the evidence to connect the
    $500 million figure referred to by the trial judge to the loss caused by the frauds.

[180]

On our review of the trial
    transcript, the Crown made no submissions at trial alleging any actual economic
    loss as a result of the MyGar fraud.  While the misrepresentations in the IPO were sufficient to establish a risk
    of economic prejudice, we see no evidentiary basis for a finding of any actual
    economic loss.

[181]

Insofar as the Livent fraud is
    concerned, we agree that the inability to place a dollar figure on the fraud
    does not mean that it was wrongly characterized as a large scale commercial fraud.  The fraud went on for years and involved the
    systematic misrepresentation of the financial statements in amounts well into
    the millions of dollars.  Even though the
    Crown made no attempt to quantify the fraud, the evidence clearly justified the
    inference of significant economic harm to investors and creditors of
    Livent.

[182]

We do agree with the appellants,
    however, that in the absence of evidence from the Crown, it was wrong to
    attribute the ultimate failure of Livent to the fraud.  The causes of Livents demise were admittedly
    numerous and complex.  This matter was
    not explored in the course of the criminal trial and the state of the record
    does not permit allocation of responsibility for the bankruptcy to the fraud.  The bankruptcy no doubt caused significant
    losses to creditors, employees and investors.  Those losses cannot, in our view, be laid entirely at the feet of
    Drabinsky and Gottlieb.

[183]

The trial judge in the course of
    enumerating the various aggravating factors said, at para. 37:

When
    the company collapsed, people lost their jobs, creditors lost their money, and
    investors lost share value.

[184]

This passage could be read as a
    finding by the trial judge that the financial consequences of the bankruptcy
    were the product of the fraud.  With
    respect to the trial judge, before she could make that finding she had to come
    to grips with the question of the extent to which the financial loss flowing
    from the bankruptcy could be attributed to the fraud.  The Crown cannot, on the one hand, refrain
    from joining issue on the actual loss attributable to the fraud and, on the
    other hand, ask the sentencing court to assume the worst for the purposes of
    sentencing.  The Crown is obligated to
    prove all aggravating factors on sentence beyond a reasonable doubt.

[185]

On this record, while it can safely
    be said that the fraud was a factor in the bankruptcy, it cannot be said that
    the fraud caused the bankruptcy and the subsequent financial losses.  Where the actual economic harm caused by a
    fraud is uncertain, the sentencing judge must give the benefit of that
    uncertainty to the accused.  The trial
    judge should have approached this case as one in which the Crown had proved the
    ultimate inevitability of significant loss, but had not proved a fraud of a
    specific magnitude or that the insolvency was the product of the fraud.

[186]

In describing the loss as we have,
    we do not mean to suggest that this was not a large scale and significant
    fraud.  It clearly was.  Nor do we take away from the non-economic harm
    caused by this kind of fraud.  When
    prominent business leaders who are directors and officers of public companies
    engage in fraudulent activity, the public faith in, and the integrity of, the
    public marketplace no doubt suffers regardless of the actual financial loss
    suffered.

[187]

In our view, when the nature of the
    economic loss proved by the Crown is considered with the other factors relevant
    to sentence, a sentence within the established range of sentencing for large
    scale frauds is still warranted.  However, we would place the appropriate sentence somewhat lower in that
    range.  In our view, sentences totalling
    five years would be appropriate.

[188]

The trial judge drew a distinction
    between Drabinsky and Gottlieb for the purposes of sentencing.  She imposed an additional year on Drabinsky
    to reflect her view that he played a more central role in the frauds.  The trial judge lived with this case for a
    long time.  As her reasons for conviction
    and sentence demonstrate, she had an impressive command of the evidentiary
    record and no doubt an appreciation for the dynamics of the operation of Livent
    that cannot be gained through a review of the transcript.  We will defer to the distinction she drew
    between Drabinsky and Gottlieb for the purposes of sentence and will maintain that
    distinction in the sentences we impose.

[189]

We would grant Drabinsky leave to
    appeal his sentences and vary his sentence on the Livent fraud to five years
    and his sentence on the MyGar fraud to four years concurrent.  We would also grant Gottlieb leave to appeal
    his sentences and vary his sentence on the Livent fraud to four years and his
    sentence on the MyGar fraud to three years concurrent.

CONCLUSION

[190]

The conviction appeals are dismissed.  The sentence appeals are allowed and the
    sentences varied in accordance with these reasons.

RELEASED:  DD  SEP 13 2011

Doherty J.A.

S.T. Goudge J.A.

Robert P. Armstrong
    J.A.


